Sweeney, J. (concurring)
I agree with both the analysis and the conclusion reached by the majority. I write separately simply to note that superior courts in this state are constitutional courts. Wash. Const, art. IV, § 6. And as such, those courts have general jurisdiction over all cases and all proceedings which are not by law vested in some other forum or court. Dillenburg v. Maxwell, 70 Wn.2d 331, 351-52, 413 P.2d 940, 442 P.2d 783 (1966). Harry Smith’s petition for the right to possess a firearm certainly falls within the court’s jurisdiction and authority. There is, *471moreover, no statutory prohibition to the trial court’s granting Mr. Smith a right to possess a firearm under its constitutional general jurisdiction authority. The State’s argument is that this specific statute, RCW 9.41.040(3), does not authorize such a petition. My reaction is: so what? The superior court would have had the authority absent this statute to grant Mr. Smith the right to possess a firearm. But this avenue was neither briefed nor argued by the parties. And, accordingly, it would be inappropriate for us to resolve the case on those grounds. State v. Wheaton, 121 Wn.2d 347, 365, 850 P.2d 507 (1993).